 1                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
                                       OAKLAND DIVISION
 3

 4     WINDY CITY INNOVATIONS, LLC                        Case No. 4:16-cv-01730-YGR
 5                       Plaintiff,
 6            v.                                          [PROPOSED] JUDGMENT

 7     FACEBOOK, INC.,
 8                       Defendant.
 9

10

11           WHEREAS Plaintiff Windy City Innovations, LLC ("Windy City") filed a Complaint on June
12   2, 2015 in the U.S. District Court for the Western District of North Carolina alleging patent
13   infringement against Facebook, Inc. ("Facebook") of U.S. Patent Nos. 8,407,356, 8,458,245,
14   8,473,552, and 8,694,657 (Doc. No. 1);
15           WHEREAS this action was transferred to the U.S. District Court for the Northern District of
16   California on April 6, 2016 (Doc. No. 32);
17           WHEREAS the Court stayed this action pending decisions by the Patent Trial and Appeal
18   Board (PTAB) with respect to Inter Partes Review petitions filed by Facebook (Doc. No. 76);
19           WHEREAS after issuance of Final Written Decisions by the PTAB, and completion of fact
20   and expert discovery, the case proceeded as to only U.S. Pat. No. 8,458,245 (the “’245 patent”);
21           WHEREAS on February 12, 2018, the Court denied Windy City’s request to substitute or
22   otherwise amend its list of asserted claims in light of the PTAB’s decisions;
23           WHEREAS the PTAB’s final written decisions concerning the validity of U.S. Patent Nos.
24   8,407,356, 8,458,245, 8,473,552, and 8,694,657 is currently on appeal at the Federal Circuit;
25           WHEREAS on September 24, 2019, the Court issued an order granting summary judgment as
26   to the '245 patent claims 19, 22, 23, 24, and 25 based on lack of subject matter eligibility (Doc. No.
27   215);
28
                                                                                           [PROPOSED] JUDGMENT
                                                      1                              CASE NO. 4:16-CV-01730-YGR
 1          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

 2   judgment is hereby entered in favor of Facebook and against Windy City.

 3          IT IS SO ORDERED.

 4

 5
              October 3, 2019
     Dated: ______________________                     ______________________________
 6                                                     Hon. Yvonne Gonzalez Rogers
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     [PROPOSED] JUDGMENT
                                                   2                           CASE NO. 4:16-CV-01730-YGR
